1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12    James Fleetwood Humdy Jr.,              )      NO. CV 18-08148-AB (AGR)
                                              )
13              Petitioner,                   )
                                              )
14                                            )
      D. Euenion, Warden,                     )      ORDER TO SHOW CAUSE
15                                            )
                Respondent.                   )
16                                            )
                                              )
17                                            )
                                              )
18
           Petitioner, a state inmate, has filed a Petition for Writ of Habeas Corpus by
19
     a Person in State Custody (“Petition”) under 28 U.S.C. § 2254. For the reasons
20
     discussed below, it appears that the one-year statute of limitations has expired.
21
           The court therefore orders Petitioner to show cause on or before November
22
     12, 2018, why the court should not recommend dismissal of the Petition with
23
     prejudice as barred by the statute of limitations.
24
25
26
27
28
1                                              I.
2                              PROCEDURAL BACKGROUND
3          On June 28, 1995, a Los Angeles County Superior Court jury found
4    Petitioner guilty of first degree murder and second degree robbery and grand
5    theft auto. (Dkt. No. 5 at 2.) On August 4, 1995, Petitioner was sentenced to life
6    without parole. (Id.)
7          The California Court of Appeal affirmed the judgment on December 19,
8    1996. (Case No. B097322.) On April 2, 1997, the California Supreme Court
9    summarily denied the petition for review. (People v. Humdy, No. S058664, 1997
10   Cal. LEXIS 1869 (Apr. 2, 1997).)
11         On April 10, 2017, Petitioner filed a state Habeas Corpus Petition with the
12   California Court of Appeal, which summarily denied the petition by order on April
13   24, 2017. (In re Humby, Case No. B281798.)1
14         Petitioner filed another Petition for Writ of Habeas Corpus with the Los
15   Angeles County Superior Court, which issued an order summarily denying the
16   petition on September 19, 2017. (Dkt. No. 5, Exh. B.)
17             On December 7, 2017, Petitioner filed a Habeas Corpus Petition with the
18   California Court of Appeal, which issued an order summarily denying the petition
19   on December 19, 2017.2 (In re Humdy, Case No. B286750.) On April 18, 2018,
20   the Supreme Court of California denied the Petition for Writ of Habeas Corpus.
21   (In re Humdy, No. S246906, 2018 Cal. LEXIS 3090 (Apr. 18, 2018).)
22
23
24         1
              Available on Appellate Courts Case Information at:
25   http://appellatecases.courtinfo.ca.gov/search/case/disposition.cfm?dist=2&doc_id
     =2188996&doc_no=B281798&request_token=NiIwLSIkXkg%2FWzBZSCFNWEp
26   JQEA6USxTKyJOWzNRMCAgCg%3D%3D.
           2
27            Available on Appellate Courts Case Information at:
     http://appellatecases.courtinfo.ca.gov/search/case/mainCaseScreen.cfm?dist=2&
28   doc_id=2238421&div=2&doc_no=B286750&request_token=NiIwLSIkXkg%2FWz
     BZSCI9SE1IUFw6USxTKyM%2BWz9TMCAgCg%3D%3D.

                                               2
1                                              II.
2                                STATUTE OF LIMITATIONS
3          The instant Petition was filed after enactment of the Antiterrorism and
4    Effective Death Penalty Act of 1996 (“AEDPA”) on April 24, 1996. Therefore, the
5    court applies the AEDPA in reviewing the petition. Lindh v. Murphy, 521 U.S.
6    320, 336, 117 S.Ct. 2059, 2068, 138 L.Ed.2d 481 (1997).
7          The AEDPA contains a one-year statute of limitations for a Petition for Writ
8    of Habeas Corpus filed in federal court by a person in custody pursuant to a
9    judgment of a state court. 28 U.S.C. § 2244(d)(1). The one-year period starts
10   running on the latest of either the date when a conviction becomes final under 28
11   U.S.C. § 2244(d)(1)(A) or on a date set in § 2244(d)(1)(B)-(D). The court must
12   analyze the statute of limitations on a claim-by-claim basis. Mardesich v. Cate,
13   668 F.3d 1164, 1171 (9th Cir. 2012). The burden of demonstrating that the
14   AEDPA’s one-year limitation period was sufficiently tolled, whether statutorily or
15   equitably, rests with the petitioner. See Pace v. DiGuglielmo, 544 U.S. 408, 417-
16   18, 125 S.Ct. 1807, 161 L.Ed. 2d 669 (2005). For the reasons discussed below,
17   Petitioner has not met his burden with respect to the tolling issue.
18         A.     The Date on Which Conviction Became Final – § 2244(d)(1)(A)
19         Petitioner's conviction became final on July 2, 1997, 90 days after the
20   California Supreme Court denied review on April 4, 1997. See Bowen v. Roe,
21   188 F.3d 1157, 1159 (9th Cir. 1999). Absent tolling, the statute of limitations
22   would have expired one year later on July 2, 1998.
23                1.    Statutory Tolling
24         The statute of limitations is tolled during the time “a properly filed
25   application for State post-conviction or other collateral review with respect to the
26   pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). Petitioner did
27   not file any state habeas petitions before the federal statute of limitations expired.
28   Moreover, a state petition filed after the expiration of the federal limitations period

                                                3
1    does not restart the statute of limitations. Ferguson v. Palmateer, 321 F.3d 820,
2    823 (9th Cir. 2003).
3                 2.     Equitable Tolling
4          “[T]he timeliness provision in the federal habeas corpus statute is subject to
5    equitable tolling.” Holland v. Florida, 560 U.S. 631, 634 (2010). “[A] ‘petitioner’ is
6    ‘entitled to equitable tolling’ only if he shows ‘(1) that he has been pursuing his
7    rights diligently, and (2) that some extraordinary circumstance stood in his way’
8    and prevented timely filing.” Id. at 649 (quoting Pace v. DiGuglielmo, 544 U.S.
9    408, 418 (2005)). “The diligence required for equitable tolling purposes is
10   ‘reasonable diligence,’ not ‘maximum feasible diligence.’” Id. at 653 (citations
11   and quotation marks omitted). The extraordinary circumstances must have been
12   the cause of an untimely filing. Pace, 544 U.S. at 418. There is no indication in
13   the record that Petitioner is entitled to equitable tolling.
14         B.     Date of Discovery – 28 U.S.C. § 2244(d)(1)(D)
15         The statute of limitations may also start to run on the date a petitioner
16   discovered (or could have discovered) the factual predicate for a claim. 28
17   U.S.C. § 2244(d)(1)(D). The time starts to run when the petitioner knows or
18   through diligence could discover the factual predicate, not when the petitioner
19   realizes their legal significance. Hasan v. Galaza, 254 F.3d 1150, 1154 n.3 (9th
20   Cir. 2001). Petitioner does not allege, and there is no indication in the record
21   that, the factual predicate of the claim presented could not have been discovered
22   earlier through the exercise of due diligence before his conviction became final.
23                                              III.
24                                ORDER TO SHOW CAUSE
25         IT IS THEREFORE ORDERED that on or before November 12, 2018,
26   Petitioner shall show cause why the court should not recommend dismissal of the
27   Petition with prejudice as barred by the statute of limitations.
28         If Petitioner fails to respond to this Order to Show Cause by November 12,

                                                 4
1    2018, the court will recommend that the Petition be dismissed based on
2    expiration of the one-year statute of limitations.
3
4
5    DATED: October 12, 2018
                                                        ALICIA G. ROSENBERG
6                                                     United States Magistrate Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               5
